Citation Nr: 0207723	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  90-52 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, 
Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979 and from July 1981 to March 1982.


This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The record shows that the TDIU claim was initially the 
subject of a June 1992 remand from the United States Court of 
Appeals for Veterans Claims (CAVC).  It was remanded again 
pursuant to the CAVC order in April 2000.  The claim for a 
TDIU has also been the subject of several Board remands, most 
recently in September 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that at a result of the April 2000 CAVC 
order, the Board in September 2000 asked the RO to have the 
veteran clarify what disorders were the basis of his claim 
for secondary service connection and then complete additional 
development.  This led to the September 2001 rating decision 
wherein the RO denied service connection on a secondary basis 
for disorders of the left hip, the spine, the feet and 
ankles.  The RO issued notice of the decision in November 
2001.  The attorney submitted a notice of disagreement dated 
in May 2002. 

In the memorandum, the representative advised VA that the 
veteran desired to appeal the September 2001 decision wherein 
the denied secondary service connection for service 
connection for degenerative changes in the feet, left hip 
disability, lumbar intervertebral degenerative disc disease, 
sclerosis, right ankle disability, the effective date and 
amount of increased disability rating for the right hip and 
" any other issues effectively raised or related to" the 
September 2001 rating decision.  

The appellant has filed a timely notice of disagreement, and 
the record does not reflect that the RO has acknowledged the 
notice of disagreement or issued a statement of the case in 
response the appellant's request.  Thus the Board must 
proceed as if no statement of the case were issued, which in 
such circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before any matter 
considered in the September 2001 rating decision is returned 
to the Board it must be perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000).  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(c)(3) noting Manlincon remands are one of 
the actions that must be accomplished at the VARO level on 
account of current law requiring it.  Manlincon issues may be 
remanded after the Board develops and disposes of other 
issues before it.  The exception to this exception would be 
where, as here, Manlincon issues are inextricably intertwined 
with an issue before the Board.  In such a case, all issues 
requiring development are to be remanded. Additional evidence 
and argument the attorney submitted to the Board in May 2002 
discussed secondary service connection and a TDIU.  He waived 
initial RO consideration of relevant evidence, specifically a 
May 2002 medical opinion on several matters that the RO 
considered in September 2001.  The secondary service 
connection issues are inextricably intertwined with the claim 
for a TDIU.

The Board must remind the RO to insure that any additional 
due process requirements applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations are completed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  
Although the RO provided information in April and November 
2001 letters, the RO should insure such information was 
adequate in light of the holding in Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the Board is deferring 
the claim on entitlement to a TDIU pending further 
development and adjudicative action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
degenerative changes in the feet, left 
hip disability, lumbar intervertebral 
degenerative disc disease, sclerosis and 
right ankle disability on a secondary 
basis.  The statement of the case should 
also address the issues of the effective 
date and amount of increased disability 
rating for the right hip and "any other 
issues effectively raised or related to" 
the September 2001 rating decision, which 
the veteran and his attorney should be 
asked to specify.  The appellant should 
be advised of the requirements necessary 
to perfect a timely appeal if he wishes 
appellate review.  

The RO should insure that the 
representative is provided a copy of all 
pertinent correspondence and that all 
contacts are completed in accordance with 
the applicable provision of the 
representation agreement.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


